Name: Council Decision 2010/686/CFSP of 13 September 2010 concerning the signing and conclusion of the Agreement between the European Union and the Islamic Republic of Afghanistan on the Status of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international security;  European construction;  cooperation policy
 Date Published: 2010-11-12

 12.11.2010 EN Official Journal of the European Union L 294/1 COUNCIL DECISION 2010/686/CFSP of 13 September 2010 concerning the signing and conclusion of the Agreement between the European Union and the Islamic Republic of Afghanistan on the Status of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 37 thereof, and the Treaty on the Functioning of the European Union, in particular Article 218(5) and the first subparagraph of Article 218(6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the High Representative), Whereas: (1) Negotiations have been concluded under the authority of the High Representative for an Agreement between the European Union and the Islamic Republic of Afghanistan on the Status of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (hereinafter the Agreement). (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Islamic Republic of Afghanistan on the Status of the European Union Police Mission in Afghanistan is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 13 September 2010. For the Council The President S. VANACKERE